Gilbert, J.
1. The General Assembly, in determining the facts and legislating upon the removal of county-sites under the Civil Code (1910), §§ 486 et seq., is not bound by the findings of the Secretary of State as to the result of the election. Bachlott v. Buie, 158 (7a. 705 (2) (124 S. E. 339), and cit.
2. Where such removal election was held on May 5, 1927, and the General Assembly of 1927 did not pass any legislation thereon, the General Assembly of 1929 will have the constitutional power and authority to pass an act removing the county-site.
3. “The authorities having charge of county affairs in any county affected, as mentioned in the preceding section, shall provide by an order entered on their minutes that the county officers of such county shall have and keep their offices in such buildings at either the old or new county-site as, in the judgment of such county authorities, may be best until the new buildings are ready for occupancy.” Civil Code (1910), § 503.
4. The matter of building or otherwise acquiring a court-house, jail, and other necessary county buildings, and suitably furnishing the same, is “loft in the first instance to the discretion of the county authorities.” *613The broad discretion of the county authorities will not be disturbed by the courts except cautiously, nor unless it is clear and manifest that such discretion has been abused. Manry v. Gleaton, 164 Ga. 402 (138 S. E. 777).
No. 6559.
July 11, 1928.
5. According to the rulings in Manry v. Gleaton, supra, the court did not err in dismissing the petition on general demurrer. Since this ruling finally disposes of the case, it is useless to decide the questions raised by the special demurrers.

Judgment affirmed.


Beck, P. J., and Hines, J., dissent. The other Justices concur.

J. M. Cowarl and II. A. Wilkinson, for plaintiffs.
A. L. Miller and S. B. Lippiit, for defendants.